Citation Nr: 1222100	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-06 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability (BHL).

(The issue of entitlement to payment of or reimbursement for unauthorized medical expenses incurred in June 2010is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2010.  A transcript of the hearing is associated with the claims file. 

When this case was previously before the Board in March 2011, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Board notes again that the issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.


REMAND

In March 2011 the Board remanded the issue of entitlement to service connection for BHL, instructing that the Veteran be afforded a VA examination by a physician.  The physician was to be instructed to determine the extent and etiology of any currently present BHL disability.

To this point, the Board found that the issue on appeal required an informed medical opinion as to whether conductive hearing loss and/or sensorineural hearing loss are/is etiologically related to active service, as opposed to aging, organic disease, or other intercurrent cause.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  The Board noted in its March 2011 remand that an audiologist was a non-physician without the training to adequately address the Board's question. 

In April 2011 a VA audiologist, rather than a physician as was specified by the Board, submitted a VA examination report.  Because the originating agency's noncompliance with the Board's March 2011 remand might be prejudicial to the Veteran, this case must be remanded for an adequate VA examination and etiological opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination by a physician with the appropriate expertise to determine the extent and etiology of any currently present BHL disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to the hearing impairment in each ear as to whether there is a 50 percent or better probability that the disorder is etiologically related to noise exposure in service.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his noise exposure in service and his continuity of symptoms since service. 

The opinion should be provided even if the current examination does not establish the presence of hearing loss disability for VA compensation purpose. 

The supporting rationale for all opinions expressed must be provided. 

2.  The RO or the AMC should undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for BHL disability based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                                                                       (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

